Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2021.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/2021.
Applicant's election with traverse of Invention I in the reply filed on 02/04/2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and III cover the same concept.  This is not found persuasive because Claims 20-23, directed towards Invention III, are inclusive of specific control and analytical features that are not those necessarily needed for use with the components of Invention I.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 contains the trademark/trade name Mylar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of circuit material and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galarza et al. (EP3267274A1).
Regarding Claim 1, Galarza et al. discloses an apparatus for monitoring a valve having a control element (4), wherein the control element is actuated by an actuator (3), comprising: an adaptor (5) between the control element and the actuator (Fig. 1), 
Regarding Claim 2, Galarza et al. discloses a conductor (Para. 40, where the wires are the conductor) connecting the electronics module (13/15) to the actuator (3).  
Regarding Claim 3, Galarza et al. discloses the electronics module further comprises a microprocessor (Para. 42).  
Regarding Claim 7, Galarza et al. discloses the one or more sensors comprise a strain gauge (7) mounted on an end of the electronics module.  
Regarding Claim(s) 19, the structural limitation of the apparatus described in the claims is recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (EP3267274A1) in view of Fick et al. (US PGPub 20140209825 A1).
Regarding Claim 4, Galarza et al. discloses a cable connected to the adaptor, wherein the cable is configured to provide data communication, but does not disclose the cable also communicating power to the adaptor and electronics module.
Fick et al. teaches a cable (208) that is capable of providing data communication as well as power (Para. 29) in order to decrease wiring complexity which reduces cost and assembly time (Para. 4).
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the cable of Galarza et al. with a capability to transmit both information and power as taught by Fick et al. in order to decrease wiring complexity which reduces cost and assembly time.
Regarding Claim 24
Fick et al. teaches a cable (208) that is capable of providing data communication as well as power (Para. 29) in order to decrease wiring complexity which reduces cost and assembly time (Para. 4).
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the cable of Galarza et al. with a capability to transmit both information and power as taught by Fick et al. in order to decrease wiring complexity which reduces cost and assembly time.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (EP3267274A1) in view of Bryant et al. (US PGPub 20080127065 A1).
Regarding Claims 5 and 6, Galarza et al. does not explicitly disclose the one or more sensors comprise an accelerometer or a thermocouple.  
Bryant et al. teaches the use of an accelerometer, as well as a thermocouple, as one of many known means to determine the physical properties of a valve (Para. 380).
It would have been obvious to one having ordinary skill in the art before the time of filing to choose an accelerometer or a thermocouple to sense a valve parameter since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (EP3267274A1) in view of Anderson et al. (US PGPub 20150362090 A1).
Regarding Claim 8
Anderson et al. teaches an emission sensor (212) used in order to “monitor the health and/or remaining service life of the control valve assembly and/or one or more components of the control valve assembly” (Para. 24).
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the one or more sensors of Galarza et al. with an emission sensor as taught by Anderson et al. in order to “monitor the health and/or remaining service life of the control valve assembly and/or one or more components of the control valve assembly”.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (EP3267274A1) in view of Downing (USPN 5207090).
Regarding Claim 9, Galarza et al. does not explicitly disclose a flexible Mylar circuit coiled around the valve stem.
Downing teaches a flexible Mylar circuit (Col. 9, Lines 43-45) in order to aid in locating the sensors, wired communications and other electrical connections by utilizing a material that can tolerate bending (Col. 9, Lines 43-50).
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the circuit of Galarza et al. with a Mylar material as taught by Downing in order to aid in locating the sensors, wired communications and other electrical connections by utilizing a material that can tolerate bending.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Galarza et al. (EP3267274A1) in view of Lawson (USPN 9330560 B2).
Regarding Claim 25
Lawson teaches a volume of epoxy encasing the electronics module in the adaptor in order to attach the electronics (Col. 19, Lines 15-26).
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the circuit of Galarza et al. with an epoxy as taught by Lawson in order to attach the electronics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753